DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-6 allowed.
The following is an examiner’s statement of reasons for allowance: 
	The closest prior art includes: 
	Applicant-cited US 20190165759 (herein after “Nishizawa”).  Nishizawa teaches a vibration device including a relay substrate 5, which includes first beam sections 54 and second beam sections 55.  Nishizawa teaches [0062] The width of the first beam sections 54 and the second beam sections 55 is preferably smaller than the thickness of the relay substrate 5. As a result, the stress induced in the vibrator 6 can be preferably reduced.  Nishizawa fails to teach, suggest, or make obvious a requirement for the second beam sections wherein the width W and length L satisfy W2/L<30.  Likewise, 
	US20160139173 (herein after “El-Gamal”) teaches a magnetometer and accelerometer wherein a suspended structure 120 is supported by beams 160, which are 250µm (length) 9µm (width).  The beams 160 extend in two directions and therefore do not read on the invention of claim 1 nor make claim 1 obvious. 
	 US20070272015 (herein after “Kazama”) teaches support beams 13, Fig. 4, which are extended (lengthened) in order to reduce rigidity [0031].  However, there is no teaching, suggestion, or motivation to make the relationship of length to width to satisfy W2/L<30.
	US20060162446 (herein after “Ogura”) teaches relationships of length and width of drive arms, connecting arms, and vibrating arms [0018] all such that the W/L2 falls within a specific range. However, 2/L<30.
	US7051591 (herein after “Chaumet”) teaches increasing the length-width ratio (end col. 5-top col. 6) of flexure arms in order to increase flexibility.  However, there is no teaching, suggestion, or motivation to make the relationship of length to width to satisfy W2/L<30.
	US7421898 (herein after “Acar”) teaches torsional beams 22, 26, 30 and their design.  However, there is no teaching, suggestion, or motivation to make the relationship of length to width to satisfy W2/L<30.
	The prior art, whether considered alone or in combination fails to teach, suggest, or make obvious the device of claim 1: a vibrator device comprising: a vibrator element configured to perform a detection vibration in accordance with a physical quantity around a detection axis; a base; and a support configured to support the vibrator element with respect to the base, wherein the support includes, in a plan view from a thickness direction of the support, a frame shaped like a frame, a base mount disposed outside the frame, and fixed to the base, an element holder which is disposed inside the frame, and on which the vibrator element is mounted, a pair of first beams which extend along a first direction from the element holder, and couple the element holder and the frame to each other, and a pair of second beams which extend along a second direction different from the first direction from the frame, and couple the frame and the base mount to each other, and W1.sup.2/L1<30 in which, in plan view, a length in the first direction of the first beam is L1 (μm), and a width in a direction perpendicular to the first direction of the first beam is W1 (μm).
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20190301868 includes the first 54 and second 55 beams without specifying a length/width . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        11/24/21

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861